Order entered April 23, 2020




                                      In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                               No. 05-20-00219-CV

                  IN THE INTEREST OF H.B.R., A CHILD

               On Appeal from the 469th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 469-56844-2017

                                     ORDER

      As directed to do so, appellant has filed written verification that he has paid

all estimated fees for the reporter’s record. Accordingly, we ORDER Stephanie

M. Hunn, Official Court Reporter for the 469th Judicial District Court, to file the

reporter’s record no later than May 13, 2020.

      We DIRECT the Clerk of the Court to send a copy of this order to Ms.

Hunn and the parties.

                                             /s/    ROBERT D. BURNS, III
                                                    CHIEF JUSTICE